Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors so
that corrections may be made before the bound volumes go to press.


                        District of Columbia Court of Appeals

No. 11-BG-379

IN RE: JEFFREY R. WILLIAMS,
                            Respondent.
Bar Registration No. 414757                                   BDN: 89-11

BEFORE: Blackburne-Rigsby and Beckwith, Associate Judges; and King, Senior Judge.

                                            ORDER
                                      (Filed - April 17, 2014)

        On consideration of the affidavit of Jeffrey R. Williams, wherein he consents to disbarment
from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the
Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of
this court, and the report and recommendation of the Board on Professional Responsibility with
respect thereto, it is this 17 th day of April, 2014,

        ORDERED that the said Jeffrey R. Williams is hereby disbarred by consent effective
forthwith. The effective date of respondent’s disbarment should run, for reinstatement purposes,
from December 3, 2012, the date respondent filed a fully compliant affidavit pursuant to D.C. Bar
Rule XI, § 14 (g). It is

        FURTHER ORDERED that Bar Counsel’s petition for discipline based upon respondent’s
conviction and guilty plea in the United States District Court, District of Maryland is hereby
dismissed as moot.

       The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or
otherwise made available except upon order of the Court or upon written consent of the respondent.

         The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on
Professional Responsibility and to the respondent, thereby giving him notice of the provisions of
Rule XI, §§ 14 and 16, which set forth certain responsibilities of disbarred attorneys and the effect
of failure to comply therewith.

                                               PER CURIAM.